Citation Nr: 1421669	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The evidence of record does not show that the Veteran has a current right ear hearing loss disability under VA regulations.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This duty was satisfied via a letter sent to the Veteran in January 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in July 2009.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 



III.  Right Ear Hearing Loss

In assessing the Veteran's service connection claim for a right ear hearing loss disability, the Board must first determine whether the Veteran has a current right ear hearing loss "disability" for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  This provision states that impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

During the July 2009 VA examination, the Veteran had auditory thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 15, 10, 15, 20 and 30 in the right ear.  The Veteran had a 94 percent speech recognition score in the right ear.  The examiner diagnosed the Veteran with normal hearing from 250-3000 Hz, sloping to moderate hearing loss in the right ear.  Because the Veteran has asymmetrical hearing loss, brainstem response testing was done in August 2009.  This testing was normal.  The Veteran was diagnosed with left ear hearing loss, for which he is service-connected.  

VA treatment records dated October 2009 indicate that the Veteran presented for bilateral hearing aids.  A note indicates that the audiologist explained to the Veteran that hearing in his right ear was essentially normal through the speech frequencies and that amplification was not recommended.  The Veteran received a hearing aid for his left ear. 

VA treatment records indicate that the Veteran lost his left hearing aid in August 2010.  It was replaced in September 2010.  

Aside from the July 2009 VA examination, the Veteran's treatment records do not contain any other audiology examinations.   As the July 2009 VA examination did not show auditory thresholds which were 26 dB or greater in at least three of the required frequencies or 40 dB or greater in any of the required frequencies, the Board finds that the Veteran does not have a right ear hearing loss disability for VA purposes. 

The Board notes that the Veteran contends that he has a right ear hearing loss disability.  The Veteran reported that he had to keep asking the audiologist to turn up the sound during his August 2009 examination and that his hearing loss is evident to everyone that he has contact with.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent, however, to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the Veteran's assertions, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of current right ear hearing loss disability, the claim for entitlement to service connection for a right ear hearing loss disability must be denied.


ORDER

Entitlement to service connection for a right ear hearing disability is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


